Citation Nr: 0727211	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for seborrheic 
dermatitis.

5.  Entitlement to service connection for arthritis of both 
hands.

6.  Entitlement to service connection for arthritis of both 
feet.

7.  Entitlement to service connection for arthritis of both 
legs.

8.  Entitlement to service connection for arthritis of both 
shoulders.

9.  Entitlement to service connection for arthritis of both 
ankles.

10.  Entitlement to service connection for arthritis of 
cervical and lumbosacral spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant's periods of active military service have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi dated July 2005 and April 2006.  Those rating 
decisions denied service connection for the disabilities 
indicated above.  

In February 2007, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of accredited veterans' service organizations and his state's 
veterans' department.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed his original claim for service connection 
in January 2005.  On this form he indicated that he had two 
periods of active military service.  The first period from 
July 22, 1987 to July 21, 1990, and the second period from 
January 16, 2003 to September 27, 2003.  However, the RO has 
never verified the appellant's active service, nor have 
complete copies of his service medical records and service 
personnel records been obtained.  The RO has obtained some 
service medical records from the veteran's Reserve unit, 
however, no additional attempts have been made, since those 
records were received, to obtain service medical records from 
the veteran's first reported period of active service from 
July 1987 to July 1990.

The appellant's military service needs to be verified, and 
complete copies of his service medical records and service 
personnel records requested.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

VA treatment records have been obtained and they reveal 
various psychiatric diagnoses along with diagnoses of 
migraine headaches, arthralgia, and dermatitis.  However, the 
appellant has not been afforded VA Compensation and Pension 
examinations related to his claims.  In light of the evidence 
of record, this should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that he provide copies of all service 
medical records and service personnel 
records in his possession.  
Specifically request he provide copies 
of his discharge papers, DD 214, for 
all periods of active military service.  

2.  Request complete copies of the 
appellant's service medical records and 
service personnel records, for all 
periods of service, from the 
appropriate records depository.  This 
may include again requesting documents 
from the appellant's current reserve 
unit which he indicates is the 386th 
Transportation Company in Vicksburg, 
Mississippi.  Document all efforts to 
obtain the service records.  

3.  After the above, review the file, 
including the appellant's recent 
statements and hearing testimony from 
May 2006 and February 2007.  Make a 
determination as to whether the veteran 
engaged in combat with the enemy.  Also 
make a determination as to whether 
there is credible supporting evidence 
that claimed non-combat stressors 
occurred.  If necessary, forward a 
summary of stressors and all associated 
documents to the U. S. Army and Joint 
Services Records Research Center 
(JSRRC) to obtain verification of the 
veteran's stressors.  

4.  Following the above, the appellant 
should be scheduled for an examination 
for psychiatric disorders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner must be 
informed as to which stressor or 
stressors have been verified with respect 
to the claim for service connection or 
PTSD.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  If the diagnosis is 
other than PTSD, the examiner is 
requested to offer an opinion as to 
whether the current psychiatric disorder, 
was caused by the appellant's active 
military service.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.  The 
rationale for all opinions provided 
should be set forth in the examination 
report.  

5.  The appellant should be accorded the 
appropriate examination for migraine 
headaches.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to elicit a history of headache 
symptoms from the veteran.  The examiner 
is also requested to express an opinion as 
to the etiology of the appellant migraine 
headaches.  Specifically, are the 
appellant's migraine headaches related to 
his active service?  If the migraine 
headache pre-existed service, were they 
aggravated by military service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The appellant should be accorded a 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of the skin 
pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any skin disorder present is 
related to the appellant's active military 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  The appellant should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of the joint 
pain found to be present.  Specifically, 
the appellant claims to have arthritis of: 
both hands, both feet, both ankles, both 
legs, both shoulders, the cervical spine, 
and the lumbosacral spine.  All necessary 
tests should be conducted, including x-ray 
examination of the joints in question.  
The examiner should review the results of 
any testing prior to completion of the 
report.  If diagnoses of arthritis are not 
appropriate, the examiner is requested to 
indicate if the appellant has symptoms of 
joint pain as a result of an undiagnosed 
illness.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

8.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

